On Rehearing.
Upon a re-examination of the law and the facts in this case, we conclude (1) that the plaintiff is entitled to maintain this suit under section 629, Rev. St (U. S. Comp. St. 1901, p. 503), as construed by the Supreme Court in Downes v. Bidwell, 182 U. S. 244, 21 Sup. Ct. 770, 45 L. Ed. 1088; (2) but as the Secretary of the Treasury had a right under the act of 1894 to order the re-liquidation of the entry, in accordance with the exchange value of the invoice currency, the plaintiff suffered no injury, and is not entitled to recover any money in the hands of the collector. The facts set up by the affidavit of defense were established at the trial; and for the reasons given on this last question in Klumpp v. Thomas (C. C.) T. D. 28,453, when the case was before us on the sufficiency of the affidavit, judgment is entered for the defendant